 

Case 1:18-cr-00072-RA Document 152 Filed Q9¢¢\1@ynRage 1 of 1

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: DI QWidol4

 

 

 

 

 

UNITED STATES OF AMERICA,

y No. 18-CR-0072 (RA)

ELDAR RAKHAMIMOV, et al., ORDER

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

Pretrial shall remove Mr. Rakhamimov’s GPS monitoring bracelet on the morning of June
3, 2019, Mr. Rakhamimov’s surrender date.
SO ORDERED.

Dated: May 21, 2019
New York, New York

 

RonnielAbrams
United States District Judge

 
